DETAILED ACTION
Response to Amendment
The following is in reply to the applicants’ submission (e.g. amendment, remarks, etc.) filed on February 3, 2021.
The objections to the specification in the last office action have been withdrawn in light of the amendments to the specification.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The primary reference, JP’769 as applied to Claim 1 in the previous office action, discloses forming bottom surface grooves (17, 18) for exposing surfaces on the first main [top] surface of the mother substrate (of 30, in Fig. 1B).  However, one part of the first flange (14a, in Fig. 1a) does not expose a first main surface of the mother substrate, but exposes a main surface on the bottom of the mother substrate opposite to the first main surface.  Therefore, the bottom surface grooves (17, 18) of JP’769 do not expose the inner end surface of the first flange (14a) on the first main surface of the mother substrate [as required at lines 29-31 of Claim 1].  Moreover, the prior art of record does not teach “forming bottom surface grooves…and the y-direction division grooves” (lines 29-33 of Claim 1).
Accordingly, Claims 1 through 17, 21 and 22 have been allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a Telephone Interview (a copy of which is attached herein) with Attorney of Record JOHN GUAY on April 30, 2021.

This application is in condition for allowance except for the presence of Claims 18 through 20, directed to a non-elected without traverse.  
Accordingly, Claims 18 through 20 have been cancelled.

Claims 11 through 13, 16 and 21 have been amended as follows.
11.  (Currently amended) The method according to Claim 1, wherein each winding core further includes at least one first terminal electrode that is disposed on the flange bottom surface of the first flange and at least one second terminal electrode that is disposed on the flange bottom surface of the second flange, and
the method further comprises forming conductor films that are to be the at least one first terminal electrode and the at least one second terminal electrode on the first main surface of the mother substrate before the mother substrate is divided.

	12.  (Currently amended) The method according to Claim 11, wherein 
	the forming the conductor films includes forming the conductor films on the first main surface of the mother substrate such that each conductor film has a shape following a shape of a corresponding one of the flange bottom surfaces of the at least one first terminal electrode and the at least one second terminal electrode.

	13.  (Currently amended) The method according to Claim 11, wherein 
	the forming the conductor films includes forming the conductor films on the first main surface of the mother substrate and subsequently removing parts of the conductor  electrode.

	16.  (Currently Amended) The method according to Claim 1, wherein 
	the forming the x-direction division grooves includes forming at least two x-direction division grooves that are parallel to each other along each of the x-direction division lines that partitions regions that are to be the adjoining winding cores on the mother substrate, and
	the forming the y-direction division grooves includes forming at least two y-direction division grooves that are parallel to each other along each of the y-direction division lines that partitions regions that are to be the adjoining winding cores on the mother substrate.

	21.  (Currently Amended) The method according to claim 12, further comprising:
	substantially stripe shaping along the x-direction to divide each of the conductor films.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896